Case 6:19-bk-14667-MW        Doc 24 Filed 09/13/19 Entered 09/13/19 13:05:34            Desc
                              Main Document    Page 1 of 3
   1   Wendy Locke (SBN 285202)
       wlocke@aldridgepite.com
   2   Joseph C. Delmotte (SBN 259460)
       jdelmotte@aldridgepite.com
   3   ALDRIDGE PITE, LLP
       4375 Jutland Drive, Suite 200
   4   P.O. Box 17933
       San Diego, CA 92177-0933
   5   Telephone: (858) 750-7600
       Facsimile: (619) 590-1385
   6
       Attorneys for Movant
   7   Select Portfolio Servicing Inc as servicer for U.S. Bank
       NA, successor trustee to Bank of America, NA,
   8   successor to LaSalle Bank NA, as trustee, for the
       Washington Mutual Mortgage Pass-Through
   9   Certificates, WMALT Series 2006-AR1 Trust
  10
                                UNITED STATES BANKRUPTCY COURT
  11
                  CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION
  12
       In re                                             Case No. 6:19-bk-14667-MW
  13
       NIXON TIANGCO SY,                                 Chapter 7
  14
                      Debtor.
  15                                                     NOTICE OF CONTINUED HEARING
                                                         ON MOTION FOR RELIEF FROM
  16                                                     AUTOMATIC STAY
  17                                                     Hearing:
                                                         Date: December 10, 2019
  18                                                     Time: 9:00 AM
                                                         Ctrm: 225
  19
                                                         3420 Twelfth Street, Riverside, CA 92501
  20

  21           TO ALL INTERESTED PARTIES:

  22           PLEASE TAKE NOTICE that a continued hearing on Select Portfolio Servicing Inc as

  23 servicer for U.S. Bank NA, successor trustee to Bank of America, NA, successor to LaSalle Bank

  24 NA, as trustee, for the Washington Mutual Mortgage Pass-Through Certificates, WMALT Series

  25 2006-AR1 Trust’s Motion for Relief from the Automatic Stay (“Movant”), filed herein on August 6,

  26 2019, as Docket No. 14, will be held on December 10, 2019, at 9:00 a.m, in Courtroom 225 of the

  27 above-captioned court, located at 3420 Twelfth Street Riverside, CA 92501.

  28 /././

                                              -1-                CASE NO. 6:19-bk-14667-MW
             NOTICE OF CONTINUED HEARING ON MOTION FOR RELIEF FROM AUTOMATIC STAY
Case 6:19-bk-14667-MW       Doc 24 Filed 09/13/19 Entered 09/13/19 13:05:34              Desc
                             Main Document    Page 2 of 3
   1         The Motion is based on the Motion, the pleadings and papers on file herein, and upon such

   2 oral and documentary evidence as may be presented by interested parties at the hearing.

   3                                              ALDRIDGE PITE, LLP
   4

   5 Dated: September 13, 2019                    /s/ Wendy Locke
                                                  Attorneys for Movant Select Portfolio Servicing Inc
   6                                              as servicer for U.S. Bank NA, successor trustee to
                                                  Bank of America, NA, successor to LaSalle Bank
   7                                              NA, as trustee, for the Washington Mutual
                                                  Mortgage Pass-Through Certificates, WMALT
   8                                              Series 2006-AR1 Trust
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            -2-                CASE NO. 6:19-bk-14667-MW
           NOTICE OF CONTINUED HEARING ON MOTION FOR RELIEF FROM AUTOMATIC STAY
        Case 6:19-bk-14667-MW                      Doc 24 Filed 09/13/19 Entered 09/13/19 13:05:34                                      Desc
                                                    Main Document    Page 3 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                       4375 Jutland Drive, Suite 200 P.O. Box 17933 San Diego, CA 92177-0933


A true and correct copy of the foregoing document entitled (specify): NOTICE OF CONTINUED HEARING ON MOTION
FOR RELIEF FROM AUTOMATIC STAY will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On September 13, 2019, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
U.S. TRUSTEE:                                 ATTORNEY FOR DEBTOR:                       TRUSTEE:
ustpregion16.rs.ecf@usdoj.gov                 Rex Tran                                   Lynda T. Bui (TR)
                                              rtran@tranbankruptcylaw.com                trustee.bui@shbllp.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On September 13, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.
PRESIDING JUDGE:                                                 DEBTOR:
Honorable Mark S Wallace                                         Nixon Tiangco Sy
United States Bankruptcy Court                                   7413 Maggie Ln
Central District of California                                   Eastvale, CA 92880
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 6135 / Courtroom 6C
Santa Ana, CA 92701-4593



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 13, 2019                  Roberto Reyes                                              /s/ ROBERTO REYES
 Date                                 Type Name                                                 Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
